



COURT OF APPEAL FOR ONTARIO

CITATION: Karafiloski v. Kalenga, 2019 ONCA 414

DATE: 20190517

DOCKET: C65669

Feldman, Paciocco and Fairburn JJ.A.

BETWEEN

Milena Karafiloski and Stane Karafiloski

Appellants

and

Nzela Jeanine Kalenga and
    Nkema-Liloo Etale

Respondents

Adam Huff, for the appellants

No one appearing for the respondents

Heard and released orally: May 16, 2019

On appeal from the order of Justice Sheard of the
    Superior Court of Justice, dated June 18, 2018.

APPEAL BOOK ENDORSEMENT

[1]

Counsel for the appellants appeared to explain that the appeal is to be
    allowed on consent as the relevant authorities were not brought to the
    attention of the motion judge.

[2]

Order to go as per consent order filed.


